 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   WENDY WARSHAUER                                  )   Case No.: 1:21-cv-00174 NONE JLT
                                                      )
12                   Plaintiffs,                      )   ORDER DIRECTING THE CLERK OF COURT TO
                                                      )   ASSIGN A DISTRICT JUDGE AND TO CLOSE
13           v.                                       )   THIS CASE
14   DERMASET INC.,                                   )   (Doc. 8)
                                                      )
15                   Defendant.                       )
                                                      )
16
17           The plaintiff has filed a voluntary dismissal with prejudice as to her but without prejudice to

18   the class, as allowed by Federal Rules of Civil Procedure Rule 41(a)(1(A)(1). (Doc. 8) Accordingly,
19   the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this case and
20   then to close this action.
21
     IT IS SO ORDERED.
22
23       Dated:     May 6, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
